Exhibit 10.17

 

 

FORM OF INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement (“Agreement”) by and between Broad Street Realty,
Inc., a Delaware corporation (“Broad Street”), and [                         ]
(“Indemnitee”) is entered into as of                        , 20      (the
“Effective Date”).

 

Recitals

 

A.     Broad Street believes it is essential to retain and attract qualified
directors and officers.

 

B.     Indemnitee has agreed to serve, or to continue to serve, as a member of
the Broad Street Board of Directors (“Board”), a director of a Broad Street
affiliate, or an officer of Broad Street or an affiliate of Broad Street.

 

C.     Both Broad Street and Indemnitee recognize the increased risk of
litigation and other claims being asserted against directors and officers of
public companies.

 

D.     Broad Street’s Restated Certificate of Incorporation, as amended (the
“Certificate”), and Broad Street’s Amended and Restated Bylaws (the “Bylaws”)
require Broad Street to indemnify and advance expenses to its directors and
officers to the fullest extent permitted by Delaware General Corporation Law, as
amended (the “Code”).

 

E.     Indemnitee, in agreeing to serve, or continue to serve, as a director or
an officer of Broad Street, is in part doing so in reliance on the
indemnification provisions of the Certificate and the Bylaws.

 

F.     In recognition of Indemnitee’s need for (1) substantial protection
against personal liability based on Indemnitee’s reliance on the Certificate,
the Bylaws and the rights afforded under this Agreement, and (2) an inducement
to provide effective services to Broad Street or an affiliate of Broad Street as
a director or officer, Broad Street wishes to provide for the indemnification of
Indemnitee and to advance expenses to Indemnitee to the fullest extent permitted
by law, subject to certain exceptions contained in this Agreement, and, to the
extent insurance is maintained by Broad Street, to provide for the continued
coverage of Indemnitee under Broad Street’s directors’ and officers’ liability
insurance policies.

 

Agreement

 

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
in this Agreement, and for other good and valuable consideration, the receipt
and sufficiency of which is acknowledged, the parties, intending to be legally
bound, agree as follows:

 

1.

CERTAIN DEFINITIONS.

 

 

1.1.

“Change in Control” means the occurrence of any of the following events:

 

(a)     Any “person” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as now in effect or as hereafter amended (the
“Exchange Act”) (other than Broad Street, any trustee or other fiduciary holding
securities under any employee benefit plan of Broad Street or any corporation
owned, directly or indirectly, by the stockholders of Broad Street in
substantially the same proportion as their ownership of stock of Broad Street),
is or becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of Broad Street
representing 50% or more of the combined voting power of Broad Street’s then
outstanding Voting Securities;

 

 

--------------------------------------------------------------------------------

 

 

(b)     During any period of twelve (12) consecutive months, individuals who at
the beginning of such period constitute the Board, and any new director (other
than a director designated by a person who has entered into an agreement with
Broad Street to effect a transaction described in clause (a), (c) or (d) hereof)
whose election by the Board or nomination for election by Broad Street’s
stockholders was approved by a vote of at least a majority of the directors then
still in office who either were directors at the beginning of the period or
whose election or nomination for election was previously so approved, cease for
any reason to constitute at least a majority thereof, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or actual threatened solicitation of proxies or consents
by or on behalf of a person other than the Board;

 

(c)     The consummation of a merger or consolidation of Broad Street with any
other entity or the issuance of Voting Securities in connection with a merger or
consolidation of Broad Street (or any direct or indirect subsidiary thereof)
pursuant to applicable exchange requirements, other than (A) a merger or
consolidation which would result in the Voting Securities of Broad Street
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into Voting Securities of the
surviving or parent entity) at least 50.1% of the combined voting power of the
Voting Securities of Broad Street or such surviving or parent entity outstanding
immediately after such merger or consolidation or (B) a merger or consolidation
effected to implement a recapitalization of Broad Street (or similar
transaction) in which no “person” (as defined in clause (a) above) is or becomes
the beneficial owner, directly or indirectly, of securities of Broad Street
representing 50% or more of either of the then outstanding shares of common
stock of Broad Street, or the combined voting power of Broad Street’s then
outstanding Voting Securities; or

 

(d)     The consummation of a sale or disposition by Broad Street of all or
substantially all of Broad Street’s assets (or any transaction or series of
transactions within a period of twelve (12) months ending on the date of the
last sale or disposition having a similar effect).

 

1.2.      “Expenses” will be broadly construed and will include, without
limitation, all direct and indirect costs of any type or nature whatsoever
(including, without limitation, judgments, fines or penalties and all
attorneys’, witness, or other professional fees and related disbursements, and
other out-of-pocket costs of whatever nature), actually and reasonably incurred
by Indemnitee in connection with the investigation, defense or appeal of a
Proceeding, participation in a Proceeding as a witness or establishing or
enforcing a right to indemnification under this Agreement, the Code or
otherwise, and amounts paid in settlement by or on behalf of Indemnitee, but
will not include any judgments, fines or penalties actually levied against
Indemnitee for such individual’s violations of law.

 

1.3.     “Independent Legal Counsel” means an attorney or firm of attorneys,
selected in accordance with the provisions of Section 5, who have not otherwise
performed services for Broad Street (or for any entity that as of the time of
selection of the attorney or firm of attorneys is controlled by, controlling or
under common control with Broad Street) or Indemnitee within the last three
years (other than with respect to matters concerning the rights of Indemnitee
under this Agreement, or of other indemnitees under similar indemnity
agreements).

 

1.4.      “Proceeding” means and includes, without limitation, any threatened,
pending, or completed action, suit, arbitration, alternate dispute resolution
mechanism, investigation, inquiry, administrative hearing, whether brought in
the right of or by Broad Street or otherwise and whether of a civil, criminal,
administrative or investigative nature, and whether formal or informal in any
case, in which Indemnitee was, is or will be involved as a party or otherwise by
reason of the fact that:

 

2

--------------------------------------------------------------------------------

 

 

(a)     Indemnitee is or was a director, officer, employee or agent of Broad
Street;

 

(b)     Indemnitee took an action while acting as a director, officer, employee
or agent of Broad Street; or

 

(c)     Indemnitee is or was serving at the request of Broad Street as a
director, officer, employee or agent of another corporation, partnership, joint
venture, trust, employee benefit plan or other enterprise, including as a deemed
fiduciary thereto, and in any such case described above, whether or not serving
in any such capacity at the time any Expense is incurred for which
indemnification, reimbursement, or advancement of Expenses may be provided under
this Agreement.

 

For the avoidance of doubt, an action by Indemnitee to enforce Indemnitee’s
rights to indemnification under this Agreement will be a “Proceeding” for
purposes of this Agreement.

 

1.5.     “Voting Securities” means any securities of Broad Street which vote
generally in the election of directors.

 

2.

SERVICES TO BROAD STREET.

 

Indemnitee will serve, at the will of Broad Street or under separate contract,
if any such contract exists, as a director or officer of Broad Street or of an
affiliate of Broad Street (including, but not limited to, any employee benefit
plan of Broad Street) faithfully and to the best of Indemnitee’s ability so long
as Indemnitee: (a) remains an officer or director of Broad Street or an
affiliate of Broad Street; and (b) if an employee of Broad Street or an
affiliate of Broad Street, remains employed by Broad Street or such affiliate.
Indemnitee may at any time and for any reason resign from such position (subject
to any contractual obligation that Indemnitee may be subject to apart from this
Agreement), and Broad Street or any affiliate of Broad Street will have no
obligation under this Agreement to continue Indemnitee in any such position.

 

3.

INDEMNITY OF INDEMNITEE.

 

Broad Street will hold harmless and indemnify Indemnitee to the fullest extent
authorized or permitted by the Code, as the same may be amended from time to
time (but only to the extent that such amendment permits Broad Street to provide
broader indemnification rights than the Bylaws, the Certificate or the Code
permitted prior to adoption of such amendment). These obligations and the other
obligations of Broad Street in this Agreement apply regardless of whether the
conduct giving rise to the obligations occurred before or occur after the date
this Agreement is executed. Notwithstanding any other provision of this
Agreement, to the extent that Indemnitee has been successful on the merits or
otherwise in defense of any Proceeding or in defense of any issue or matter
therein, Indemnitee will be indemnified against all Expenses incurred in
connection therewith. For these purposes, Indemnitee will be deemed to have been
“successful on the merits” upon termination of any Proceeding or of any claim,
issue or matter therein, by the winning of a motion to dismiss (with or without
prejudice), motion for summary judgment, or settlement (with or without court
approval).

 

3

--------------------------------------------------------------------------------

 

 

4.

PARTIAL INDEMNIFICATION.

 

Indemnitee will be entitled under this Agreement to indemnification by Broad
Street for a portion of the Expenses that Indemnitee becomes legally obligated
to pay in connection with any Proceeding even if not entitled hereunder to
indemnification for the total amount thereof, and Broad Street will indemnify
Indemnitee for the portion thereof to which Indemnitee is entitled.

 

5.

DETERMINATION OF ENTITLEMENT; CHANGE IN CONTROL.

 

(a)     If there is a Change in Control of Broad Street then, with respect to
all matters thereafter arising concerning the rights of Indemnitee to
indemnification (including, but not limited to, any right to advancement of
Expenses) under this Agreement, any other agreement with Broad Street providing
for indemnification, the Certificate, the Bylaws and applicable law
(collectively, the “Indemnification Provisions”) as now or hereafter in effect,
Independent Legal Counsel may be selected by Indemnitee and approved by Broad
Street (which approval will not be unreasonably withheld or delayed). Such
Independent Legal Counsel will render its written opinion within 90 days to
Broad Street and Indemnitee as to whether and to what extent Indemnitee would be
permitted to be indemnified under the Indemnification Provisions before and
after the completion of the Change in Control and such opinion will be binding
upon Broad Street and Indemnitee. Broad Street will pay the reasonable fees and
expenses of the Independent Legal Counsel referred to above and will fully
indemnify such counsel against any and all Expenses arising out of or relating
to this Agreement or its engagement under this Agreement.

 

(b)     In making any determination concerning Indemnitee’s right to
indemnification, there will be a presumption that Indemnitee has satisfied the
applicable standard of conduct, and Broad Street may overcome such presumption
only by its adducing clear and convincing evidence to the contrary. Any
determination by Broad Street (including without limitation by its directors or
its stockholders) concerning Indemnitee’s right to indemnification that is
adverse to Indemnitee may be challenged by Indemnitee in the Court of Chancery
of the State of Delaware. No determination by Broad Street (including without
limitation by its directors or its stockholders) that Indemnitee has not
satisfied any applicable standard of conduct will be a defense to any claim by
Indemnitee for indemnification or reimbursement or advance payment of Expenses
by Broad Street hereunder or create a presumption that Indemnitee has not met
any applicable standard of conduct.

 

(c)     If the person or persons so empowered to make a determination under
Section 5(b) fail to make the requested determination within ninety (90) days
after any judgment, order, settlement, dismissal, arbitration award, conviction,
acceptance of a plea of nolo contendere or its equivalent, or other disposition
or partial disposition of any Proceeding or any other event that could enable
Broad Street to determine Indemnitee’s entitlement to indemnification, the
requisite determination that Indemnitee is entitled to indemnification will be
deemed to have been made.

 

6.

NOTIFICATION AND DEFENSE OF CLAIM.

 

As promptly as practicable, but in any event not later than thirty (30) days
after receipt by Indemnitee of notice of the commencement of any Proceeding,
Indemnitee will, if a claim in respect thereof is to be made against Broad
Street under this Agreement, notify Broad Street of the commencement thereof,
provided that the failure so to notify Broad Street will not relieve Broad
Street from any liability which it may have to Indemnitee under this Agreement
or otherwise. With respect to any such Proceeding as to which Indemnitee
notifies Broad Street of the commencement thereof:

 

4

--------------------------------------------------------------------------------

 

 

(a)     Broad Street will be entitled to participate in the Proceeding at its
own expense;

 

(b)     except as otherwise provided below, Broad Street may, at its option and
jointly with any other indemnifying party similarly notified and electing to
assume such defense, assume the defense thereof, with counsel reasonably
satisfactory to Indemnitee. After notice from Broad Street to Indemnitee of its
election to assume the defense thereof, Broad Street will not be liable to
Indemnitee under this Agreement for any Expenses subsequently incurred by
Indemnitee in connection with the defense thereof except for reasonable costs of
investigation or otherwise as provided below. Indemnitee will have the right to
employ separate counsel in such Proceeding but the Expenses of such counsel
incurred after notice from Broad Street of its assumption of the defense thereof
will be at the expense of Indemnitee; provided, however, that the Expenses of
Indemnitee’s separate counsel will be borne by Broad Street if (i) the
employment of separate counsel by Indemnitee has been authorized by Broad Street
and Broad Street has agreed in writing to bear such Expenses, (ii) Indemnitee
reasonably will have concluded that there may be a conflict of interest between
Broad Street and Indemnitee in the conduct of the defense of such Proceeding, or
(iii) Broad Street in fact will not have employed counsel to assume the defense
of such Proceeding or will at any time have ceased to actively pursue the
defense thereof. Broad Street will not be entitled to assume the defense of any
Proceeding brought by or on behalf of Broad Street or as to which Indemnitee
will have made the conclusion provided for in clause (ii) above; and

 

(c)     Broad Street will not be liable to indemnify Indemnitee under this
Agreement for any amounts paid in settlement of any Proceeding effected without
its written consent, which will not be unreasonably withheld or delayed. Broad
Street will be permitted to settle any Proceeding except that it will not settle
any Proceeding in any manner that would impose any penalty or limitation on
Indemnitee without Indemnitee’s written consent, which may be given or withheld
in Indemnitee’s sole discretion.

 

7.

EXPENSES.

 

Promptly following a request by Indemnitee for the advancement of Expenses,
Broad Street will advance, prior to the final disposition of any Proceeding, all
Expenses incurred by Indemnitee in connection with such Proceeding (through the
final disposition of any such Proceeding from which all rights of appeal have
either been exhausted or have lapsed). Indemnitee will qualify for advances upon
the execution and delivery to Broad Street of this Agreement, which will
constitute an undertaking providing that Indemnitee undertakes to the fullest
extent permitted by law to repay the advance (without interest) if and to the
extent that Indemnitee is ultimately determined by a court of competent
jurisdiction in a final judgment, not subject to appeal, that Indemnitee is not
entitled to be indemnified by Broad Street. No other form of undertaking will be
required other than the execution of this Agreement. Any advances and
undertakings to repay under this Section will be unsecured and interest free.
Prior to an ultimate determination by a court of competent jurisdiction in a
final judgment, not subject to appeal, that Indemnitee is not entitled to be
indemnified by Broad Street, Broad Street may not refuse to advance Expenses to
Indemnitee under this Agreement on the grounds that Indemnitee has not satisfied
any applicable standard of conduct or is not ultimately entitled to be
indemnified, held harmless or exonerated under the other provisions of this
Agreement. Advances will be made without regard to Indemnitee’s ability to
repay. Such advances are intended to be an obligation of Broad Street to
Indemnitee hereunder and will in no event be deemed to be a personal loan.
Without limiting the generality or effect of the foregoing, within thirty days
after any request by Indemnitee, Broad Street will, in accordance with such
request (but without duplication), (a) pay such Expenses on behalf of
Indemnitee, (b) advance to Indemnitee funds in an amount sufficient to pay such
Expenses, or (c) reimburse Indemnitee for such Expenses.

 

5

--------------------------------------------------------------------------------

 

 

8.

ENFORCEMENT.

 

Any right to indemnification or advances granted by this Agreement to Indemnitee
will be enforceable by or on behalf of Indemnitee in any court of competent
jurisdiction if (a) the claim for indemnification or advances is denied, in
whole or in part, or (b) no disposition of such claim is made within ninety (90)
days of request therefor. Indemnitee, in such enforcement action, if successful
in whole or in part, also will be entitled to be paid the Expense of prosecuting
Indemnitee’s claim. Neither the failure of Broad Street (including its Board of
Directors or its stockholders) to have made a determination prior to the
commencement of such enforcement action that indemnification of Indemnitee is
proper in the circumstances, nor an actual determination by Broad Street
(including its Board of Directors or its stockholders) that such indemnification
is improper will be a defense to the action or create a presumption that
Indemnitee is not entitled to indemnification under this Agreement or otherwise.

 

9.

INSURANCE.

 

(a)     Unless otherwise approved by the Board of Directors prior to a Change in
Control, Broad Street will obtain and maintain during the term of this Agreement
directors’ and officers’ liability insurance (“D&O Insurance”) with respect to
which Indemnitee will be named as an insured. Notwithstanding any other
provision of this Agreement, Broad Street will not be obligated to indemnify
Indemnitee for Expenses that have been previously paid directly to Indemnitee by
D&O Insurance; but payment made to Indemnitee under an insurance policy
purchased and maintained by Indemnitee at Indemnitee’s own expense of any
amounts otherwise indemnifiable or obligated to be made under this Agreement
will not reduce Broad Street’s obligations to Indemnitee under this Agreement,
except to the extent of the amounts actually recovered by the Indemnitee from
the personal insurance policy that the Indemnitee does not otherwise repay or
reimburse on the terms of such insurance policy. If Broad Street has D&O
Insurance in effect at the time Broad Street receives from Indemnitee any notice
of the commencement of a Proceeding, Broad Street will give prompt notice of the
commencement of such Proceeding to the insurers in accordance with the
procedures set forth in the policy. Broad Street will thereafter take all
reasonably necessary action to cause such insurers to pay, on behalf of
Indemnitee, all amounts payable as a result of such Proceeding in accordance
with the terms of such policy.

 

(b)     In the event that (i) the D&O Insurance policy is renewed but the
renewed policy does not provide for prior act’s coverage, (ii) Broad Street
obtains a new D&O Insurance policy for any period following the termination of
the prior D&O Insurance, and such new D&O Insurance policy does not provide for
prior act’s coverage, or (iii) Broad Street does not renew the D&O Insurance
policy or obtain a new D&O Insurance policy following the termination of a D&O
Insurance policy, then unless otherwise determined by the Board of Directors,
Broad Street will add to the D&O Insurance policy or the applicable successor
D&O Insurance policy a run-off endorsement (the “Endorsement”) on the existing
D&O Insurance policy (and in the case of (iii) above, do so prior to the
termination of the existing D&O Insurance policy if necessary) or the applicable
successor D&O Insurance policy subject to the same terms and conditions in all
material respects. Unless otherwise approved by the Board of Directors prior to
the date on which the Endorsement is obtained, the Endorsement will be
non-cancelable and will provide for at least a six-year extended coverage period
for any and all claims covered under the D&O Insurance policy. Broad Street will
pay all premiums, commissions and other costs or charges incurred in obtaining
the Endorsement.

 

(c)     In the event of a Change of Control (other than, at the discretion of a
majority of the Board) or Broad Street’s becoming insolvent, Broad Street will
maintain in force any and all insurance policies then maintained by Broad Street
in providing insurance—directors’ and officers’ liability, fiduciary, employment
practices or otherwise—in respect of the individual directors and officers of
Broad Street and its affiliates, or will replace all such policies with
insurance coverage substantially comparable in scope and amount as the expiring
policies, in each case for a fixed period of six years thereafter.

 

6

--------------------------------------------------------------------------------

 

 

10.

SUBROGATION.

 

In the event of payment under this Agreement, Broad Street will be subrogated to
the extent of such payment to all of the rights of recovery of Indemnitee, who
will execute all documents required and will do all acts that may be reasonably
necessary to secure such rights, including the execution of such documents
necessary to enable Broad Street effectively to bring suit to enforce such
rights.

 

Broad Street’s obligation to indemnify, hold harmless, exonerate or advance
Expenses hereunder to Indemnitee who is or was serving at the request of Broad
Street as a director, officer, trustee, partner, managing member, fiduciary,
employee or agent of any other enterprise will be reduced by any amount
Indemnitee has actually received as indemnification, hold harmless or
exoneration payments or advancement of expenses from such enterprise.
Notwithstanding any other provision of this Agreement to the contrary, (i)
Indemnitee will have no obligation to reduce, offset, allocate, pursue or
apportion any indemnification, hold harmless, exoneration, advancement,
contribution or insurance coverage among multiple parties possessing such duties
to Indemnitee prior to Broad Street’s satisfaction and performance of all its
obligations under this Agreement, and (ii) Broad Street will perform fully its
obligations under this Agreement without regard to whether Indemnitee holds, may
pursue or has pursued any indemnification, advancement, hold harmless,
exoneration, contribution or insurance coverage rights against any person or
entity other than Broad Street.

 

11.

CONTRIBUTION.

 

To the fullest extent permissible under applicable law, if the indemnification
provided for in this Agreement is unavailable to the Indemnitee, Broad Street,
in lieu of indemnifying the Indemnitee, will contribute to Indemnitee’s Expenses
in connection with any claim relating to any Proceeding, in such proportion as
is deemed fair and reasonable in light of all of the circumstances of such
proceeding in order to reflect:

 

(a)     the relative benefits received by Broad Street and Indemnitee as a
result of the events and transactions giving rise to such Proceeding; and

 

(b)     the relative fault of Indemnitee and Broad Street (and its other
directors, officers, employees and agents) in connection with the circumstances,
events or transactions that gave rise to the Proceeding.

 

12.

NON-EXCLUSIVITY AND SURVIVAL OF RIGHTS.

 

(a)     All agreements and obligations of Broad Street contained in this
Agreement will continue during the period Indemnitee is a director, officer,
employee or other agent of Broad Street (or is or was serving at the request of
Broad Street as a director, officer, employee or other agent of another
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise) and will continue thereafter so long as Indemnitee will be subject
to any possible Proceeding. The benefits hereunder will inure to the benefit of
the heirs, executors and administrators and assigns of Indemnitee. The rights
conferred on Indemnitee by this Agreement will not be exclusive of any other
right Indemnitee may have or hereafter acquire under any statute, provision of
the Certificate or the Bylaws, agreement, vote of stockholders or disinterested
directors, or otherwise, both as to action in Indemnitee’s official capacity and
as to action in another capacity while holding office.

 

7

--------------------------------------------------------------------------------

 

 

(b)     The obligations and duties of Broad Street to Indemnitee under this
Agreement will be binding on Broad Street and its successors and assigns until
terminated in accordance with its terms. Broad Street will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
Broad Street or to all or substantially all of the business or assets of Broad
Street, expressly to assume and agree to perform this Agreement and to indemnify
Indemnitee to the fullest extent permitted by law.

 

(c)     No amendment, alteration or repeal of this Agreement or of any provision
hereof will limit or restrict any right of Indemnitee under this Agreement in
respect of any action taken or omitted by Indemnitee prior to such amendment,
alteration or repeal. To the extent that a change in the Code, whether by
statute or judicial decision, permits greater indemnification or advancement of
Expenses than would be afforded currently under the Certificate, the Bylaws and
this Agreement, it is the intent of the parties hereto that Indemnitee will
enjoy by this Agreement the greater benefits so afforded by such change. No
right or remedy conferred in this Agreement is intended to be exclusive of any
other right or remedy, and every other right and remedy will be cumulative and
in addition to every other right and remedy given hereunder or now or hereafter
existing at law or in equity or otherwise. The assertion or employment of any
right or remedy hereunder, or otherwise, by Indemnitee will not prevent the
concurrent assertion or employment of any other right or remedy by Indemnitee.

 

13.

SEVERABILITY.

 

Each of the provisions of this Agreement is a separate and distinct agreement
and independent of the others, so that if any provision is held to be invalid
for any reason, such invalidity or unenforceability will not affect the validity
or enforceability of the other provisions. Furthermore, if this Agreement is
invalidated in its entirety on any ground, then Broad Street nevertheless will
indemnify Indemnitee to the fullest extent provided by the Certificate, the
Bylaws, the Code or any other applicable law.

 

14.

GOVERNING LAW.

 

This Agreement will be governed exclusively by and construed according to the
laws of the State of Delaware, as applied to contracts between Delaware
residents entered into and to be performed entirely within Delaware.

 

15.

AMENDMENT, MODIFICATION, WAIVER AND TERMINATION.

 

No amendment, modification, termination or cancellation of this Agreement will
be effective unless signed in writing by both parties hereto; provided, however,
that Broad Street will have the right to amend, modify, terminate or replace
this Agreement if Broad Street amends, modifies, terminates or replaces its form
of Indemnification Agreement for directors, officers, employees and other agents
of Broad Street; provided, further, that such amended or modified agreement or
such new agreement does not diminish in any material respect the rights of
Indemnitee hereunder. No waiver of any of the provisions of this Agreement will
be deemed or will constitute a waiver of any other provision hereof (whether or
not similar) nor will such waiver constitute a continuing waiver.

 

8

--------------------------------------------------------------------------------

 

 

16.

ENTIRE AGREEMENT.

 

This Agreement constitutes the entire agreement between the parties with respect
to the subject matter hereof and supersedes all prior agreements, understandings
and negotiations, written and oral, between the parties with respect to the
subject matter of this Agreement; provided, however, that this Agreement is a
supplement to and in furtherance of the Certificate, the Bylaws, the Code and
any other applicable law, and will not be deemed a substitute therefore, nor to
diminish or abrogate any rights of Indemnitee thereunder.

 

17.

MONETARY DAMAGES INSUFFICIENT / SPECIFIC PERFORMANCE.

 

The parties agree that a monetary remedy for breach of this Agreement may be
inadequate, impracticable, and difficult to prove and that such breach may cause
Indemnitee irreparable harm. Indemnitee may therefore enforce this Agreement by
seeking injunctive relief and specific performance, without any necessity of
showing actual damage or irreparable harm (since actual and irreparable harm
will result if Broad Street does not specifically perform its obligations under
this Agreement). Seeking injunctive relief or specific performance does not
preclude Indemnitee from seeking or obtaining any other relief to which
Indemnitee may be entitled. Indemnitee is entitled to specific performance and
injunctive relief, including temporary restraining orders, preliminary
injunctions and permanent injunctions, without the necessity of posting bonds or
other undertakings in connection therewith. Broad Street acknowledges that in
the absence of a waiver, a bond or undertaking may be required of Indemnitee by
the applicable court, and Broad Street hereby waives any such requirement of a
bond or undertaking.

 

18.

DETERMINATION OF GOOD FAITH/SAFE HARBOR.

 

For purposes of any determination of “good faith,” to the extent permitted under
the Code, Indemnitee will be presumed to have acted in good faith if
Indemnitee’s action is based on reliance on the records or books of account of
Broad Street and its affiliates, including financial statements, or on
information supplied to Indemnitee by the officers of Broad Street or its
affiliates in the course of their duties, or on the advice of legal counsel for
Broad Street or its affiliates or for the Board or counsel selected by any
committee of the Board or on information or records given or reports made to
Broad Street or its affiliates by an independent certified public accountant or
by an appraiser, investment banker, compensation consultant, or other expert
selected with reasonable care by Broad Street or its affiliates or by the Board
or any committee of the Board. The provisions of this Section will not be deemed
to be exclusive or to limit in any way the other circumstances in which
Indemnitee may be deemed to have met the applicable standard of conduct. Whether
or not the foregoing provisions of this Section are satisfied, it will in any
event be presumed that Indemnitee has at all times acted in good faith and in a
manner he or she reasonably believed to be in ,or not opposed to, the best
interests of Broad Street.

 

19.

INTERPRETATION OF AGREEMENT.

 

It is understood that the parties hereto intend this Agreement to be interpreted
and enforced so as to provide indemnification to Indemnitee to the fullest
extent now or hereafter permitted by law.

 

20.

IDENTICAL COUNTERPARTS.

 

This Agreement may be executed in one or more counterparts, each of which will
be deemed for all purposes to be an original but all of which together will
constitute this Agreement.

 

21.

HEADINGS.

 

The headings of the Sections of this Agreement are inserted for convenience only
and are not part of this Agreement or intended to affect the interpretation of
this Agreement.

 

9

--------------------------------------------------------------------------------

 

 

22.

NOTICES.

 

All notices, requests, demands, and other communications hereunder shall be in
writing and shall be deemed to have been duly given if (i) delivered by hand and
receipted for by the party to whom said notice or other communication shall have
been directed, or (ii) mailed by certified or registered mail with postage
prepaid, on the third business day after the date on which it is so mailed, if
so delivered or mailed, as the case may be, to the following addresses:

 

If to the Indemnitee, to the address set forth in the records of Broad Street.

 

If to the Indemnitor, to:

Broad Street Realty, Inc.

7250 Woodmont Ave #350

Bethesda, Maryland 20814

Attention: Chief Executive Officer

 

with a copy (which shall not constitute notice) to:

Morrison & Foerster LLP

2000 Pennsylvania Avenue, N.W.

Suite 6000

Washington, D.C. 20006

Attention: David P. Slotkin

Phone: (202) 887-1554

Email: DSlotkin@mofo.com

 

or to such other address as may have been furnished to the Indemnitee by Broad
Street or to Broad Street by the Indemnitee, as the case may be.

 

[Signatures on Next Page]

 

10

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

 

BROAD STREET REALTY, INC.

 

 

By:____________________________

Name:

Title:

 

 

INDEMNITEE:

 

[NAME]

 

 

_____________________________

 

 

Signature Page to Indemnification Agreement

 

 

--------------------------------------------------------------------------------

 

 

Exhibit A

 

  Indemnitee   Date     Michael Z. Jacoby   December 27, 2019     Thomas M.
Yockey   December 27, 2019     Vineet P. Bedi   December 27, 2019     Joseph C.
Bencivenga   December 27, 2019     Jeffrey H. Foster   December 27, 2019    
Daniel J.W. Neal   December 27, 2019     Samuel M. Spiritos   December 27, 2019
    Alexander Topchy   December 27, 2019  

 

 